       Case 3:19-cv-00633-DPJ-FKB Document 37 Filed 09/01/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

 DONTEVIS SMITH,                                                                    PLAINTIFFS
 KENNETH K. STALLINGS, SR., and
 EDDIE FRANKLIN
 V.                                                CIVIL ACTION NO. 3:19-CV-633-DPJ-FKB

 NOXUBEE COUNTY, MISSISSIPPI                                                       DEFENDANT

                                             ORDER

       Plaintiff Eddie Franklin, bringing suit under the Fair Labor Standards Act of 1938

(“FLSA”), 29 U.S.C. §§ 201–19, has alleged that Defendant Noxubee County failed to pay the

statutorily prescribed overtime rate for the hours Franklin accrued working as a deputy sheriff.

Compl. [1] ¶¶ 18–22. Franklin filed a motion in limine, asking the Court to prohibit the

introduction of evidence related to (1) “[t]he reasons for Mr. Franklin’s administrative leave”; (2)

another lawsuit, now settled, in which Franklin was named as a co-defendant; and (3) Franklin’s

arrest on September 24, 2020. Mot. [33] at 1.

       Although the County has indicated that it will not address the first two subjects—at least

as Franklin describes them—there is no need to grant a motion in limine because this case is set

for a bench trial. Orders granting motions in limine prevent reference to information that is so

“highly prejudicial to the moving party that a timely motion to strike or an instruction by the

court to the jury to disregard the offending matter cannot overcome its prejudicial influence on

the jurors’ minds.” O’Rear v. Fruehauf Corp., 554 F.2d 1304, 1306 (5th Cir. 1977) (citation

omitted).

       Absent a jury, no such risks exist, and “motions in limine . . . serve no real purpose.” Lee

Swimming Pools, LLC v. Bay Pool Co. Constr., LLC, No. 1:18-CV-118-LG-RPM, 2021 WL
       Case 3:19-cv-00633-DPJ-FKB Document 37 Filed 09/01/21 Page 2 of 2




1579933, at *1 (S.D. Miss. Feb. 4, 2021) (quoting Morgan v. Mississippi, No. 2:07-CV-15-MTP,

2009 WL 3259233, at *1 (S.D. Miss. Oct. 8, 2009)). Moreover, bench trials differ from jury

trials because the fact finder in a bench trial must hear the evidence before deciding whether it is

admissible.

        Accordingly, the parties can make their records at trial, and the Court will then determine

whether the evidence should be admitted and considered. If not, then the record for appeal will

reflect the evidence that the Court excluded.

        IT IS, THEREFORE, ORDERED that Plaintiff’s Motion in Limine [33] is denied without

prejudice to objections at trial.

        SO ORDERED AND ADJUDGED this the 1st day of September, 2021.

                                                s/ Daniel P. Jordan III
                                                CHIEF UNITED STATES DISTRICT JUDGE




                                                  2
